DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 	Currently, claims 1-7, 9-11, 13-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 12/23/2021, with respect to the amended claims and the previous rejections have been fully considered and are persuasive.  All previous rejections under 35 U.S.C. 112 and 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn.  No art is applied against the claims.
Allowable Subject Matter
Claims 1-7, 9-11, 13-20 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art is the specific arrangement of a drip chamber, including a container for an IV fluid, a longitudinal drop former, and an electrode close enough to the drop former to enable attraction of a polar molecule in the IV fluid in 
Other subject matter not found includes a container holding an IV fluid, a longitudinally extending drop former, a cap on an upper side of the container, and an acoustic emitter disposed within the cap and functioning to stimulate a release of a drop of IV fluid from the drop former.
As noted in applicant’s response received 12/23/2021, the prior art either does not stimulate the release of the drop, and/or a drop generator/stimulator is not housed within a cap on the upper side of the container as claimed, in addition to the other features of the claims, and there is no motivation to arrive at applicant’s invention from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,899,665 to Makino et al. discloses a drip chamber and a drip monitoring device (6) surrounding the chamber, including a vibration generator (21).  However, the vibration generator is not used to stimulate release of the drops, but is used to detect swaying or vibration of the drip chamber and ensure the vibration detector is working properly.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783